                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

    Joey A. Norris, #10390,                )      C/A No.: 1:20-246-DCC-SVH
                                           )
                      Plaintiff,           )
                                           )
          v.                               )        ORDER AND NOTICE
                                           )
    Darlington Sheriff’s Office and        )
    Darlington Detention Center,           )
                                           )
                      Defendants.          )
                                           )

         Joey A. Norris (“Plaintiff”), proceeding pro se and in forma pauperis, filed

this complaint pursuant to 42 U.S.C. § 1983 against the Darlington Sheriff’s

Office (“Sheriff’s Office”) and the Darlington Detention Center (“Detention

Center”) (collectively “Defendants”). 1 Pursuant to the provisions of 28 U.S.C. §

636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(d) (D.S.C.), the undersigned is

authorized to review such complaints for relief and submit findings and

recommendations to the district judge.




1 Plaintiff is a pretrial detainee at Detention Center. [ECF No. 1 at 2, 7]. He
attempts to bring suit on behalf of himself and two other Detention Center
inmates, Steven Huggins (“Huggins”) and James Dees (“Dees”), for alleged
violations of their constitutional rights. Id. at 2–7. Neither Huggins nor Dees
signed the complaint. See ECF No. 1 at 15. Pursuant to Fed. R. Civ. P. 11(a),
“[e]very pleading . . . must be signed . . . by a party personally if the party is
unrepresented.” Because Joey A. Norris signed the complaint, the undersigned
considers him to be the sole plaintiff in this matter.
I.    Factual and Procedural Background

      Plaintiff claims Private Williams neglected to perform her hourly

rounds, leading to the decline and death of an inmate. Id. at 4. He claims

watching emergency personnel remove the body of the deceased caused him

mental and emotional damage. Id.

      Plaintiff alleges Huggins developed an infection as a result of Detention

Center medical staff’s negligence in treating a large, impassable kidney stone.

Id. He maintains Huggins has experienced swelling in his face, limited use of

his right leg, and inability to relieve his bladder. Id. He claims Huggins’s family

had to provide a catheter because Detention Center did not have one. Id. He

states Huggins has developed difficulty walking because of right leg stiffness.

Id. He claims Huggins has an abscess in his spinal cord and is experiencing

hives and rash. Id. He contends Huggins has not been examined by a

neurologist. Id.

      Plaintiff alleges Sergeant Polk (“Sergeant”) removed Dees from a holding

cell and searched him, after suspecting him of smoking. Id. at 5. He claims

Sergeant found no contraband, but refused to return Dees’s clothing and placed

him in a turtle suit. Id. He maintains Dees was denied a shower and medical

attention for a second degree burn on his left hand. Id.




                                        2
      Plaintiff alleges Detention Center administration inflicted mass

punishment on pod B by taking away night recreation without explanation

during the month of December. Id.

      Plaintiff alleges Sheriff’s Office arrested him on October 17, 2019, and

immediately transported him to Detention Center, despite his report of having

been injured in a car accident and his request to be transported to the hospital.

Id. at 5–6. He states he was examined by medical personnel at Detention

Center on October 18, 2019, who refused his request to be transported to the

hospital even after he explained that he had sustained a head injury in a car

accident and was detoxing from heroin and methamphetamine. Id. at 6. He

alleges he was subsequently unable to see or walk. Id. He maintains he

followed up with medical personnel on October 25, 2019, and they again

refused to transport him to the hospital. Id. He claims his equilibrium

continues to be impaired. Id.

      Plaintiff alleges room 121 in pod B contains black mold. Id. He admits

no inmates are housed in room 121, but maintains other rooms use the same

ventilation system. Id. Plaintiff claims the food trays also have black mold on

them. Id.

      Plaintiff alleges Defendants have violated his and other inmates’

constitutional rights through their refusal of medical attention, criminal

negligence, cruel and unusual punishment, reckless endangerment, and

                                       3
deliberate indifference. Id. at 7. He requests the court award him three million

dollars in damages. Id. at 9.

II.   Discussion

      A.    Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

                                       4
pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

        The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

        B.     Analysis

               1.    Sheriff’s Office and Detention Center Not “Persons” Subject
                     to Suit Under § 1983

         To state a plausible claim for relief under 42 U.S.C. § 1983, 2 an

aggrieved party must sufficiently allege that he was injured by “the


2   Plaintiff’s complaint is before this court pursuant to 42 U.S.C. § 1983. Section

                                         5
deprivation of any [of his or her] rights, privileges, or immunities secured by

the [United States] Constitution and laws” by a “person” acting “under color of

state law.” See 42 U.S.C. § 1983; see generally 5 Charles Alan Wright & Arthur

R. Miller, Federal Practice and Procedure § 1230 (3d ed. 2014). Only “persons”

may act under color of state law; therefore, a defendant in a § 1983 action must

qualify as a “person.” For example, inanimate objects such as buildings,

facilities, and grounds are not “persons” and cannot act under color of state

law. See Preval v. Reno, 57 F. Supp. 2d 307, 310 (E.D. Va. 1999) (“[T]he

Piedmont Regional Jail is not a ‘person,’ and therefore not amenable to suit

under 42 U.S.C. § 1983.”); Brooks v. Pembroke City Jail, 722 F. Supp. 1294,

1301 (E.D.N.C. 1989) (“Claims under § 1983 are directed at ‘persons’ and the

jail is not a person amenable to suit.”).

      To assert a viable § 1983 claim against a public official, Plaintiff must

allege a causal connection or affirmative link between the conduct of which he

complains and the official sued. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)

(providing that a plaintiff in a § 1983 action must plead that the defendant,

through his own individual actions, violated the Constitution); Rizzo v. Goode,



1983 is the procedural mechanism through which Congress provided a private
civil cause of action based on allegations of federal constitutional violations by
persons acting under color of state law. The purpose of § 1983 is to deter state
actors from using badge of their authority to deprive individuals of their
federally guaranteed rights and to provide relief to victims if such deterrence
fails.

                                        6
423 U.S. 362, 371-72 (1976) (holding a § 1983 plaintiff must show that he

suffered a specific injury as a result of specific conduct of a defendant, and an

affirmative link between the injury and that conduct); Wright v. Collins, 766

F.2d 841, 850 (4th Cir. 1985) (“In order for an individual to be liable under §

1983, it must be ‘affirmatively shown that the official charged acted personally

in the deprivation of the plaintiff’s rights. The doctrine of respondeat superior

has no application under this section.’”) (quoting Vinnedge v. Gibbs, 550 F.2d

926, 928 (4th Cir. 1977)); Vinnedge, 550 F.2d at 928 (finding for an individual

to be liable under § 1983, it must be affirmatively shown that the official

charged acted personally in the deprivation of the plaintiff’s rights)

Additionally, use of the term “staff” or the equivalent as a name for alleged

defendants, without the naming of specific staff members, is not adequate to

state a claim against a “person” as required in § 1983 actions. See Barnes v.

Baskerville Corr. Cen. Med. Staff, No. 3:07CV195, 2008 WL 2564779 (E.D. Va.

June 25, 2008).

      Plaintiff has failed to name a defendant who qualifies as a person, as

neither Sheriff’s Office nor Detention Center are “persons” subject to suit

under § 1983. Furthermore, Plaintiff has not named as a defendant any public

official whose actions allegedly deprived him of his constitutional rights.

Accordingly, Plaintiff’s complaint is subject to summary dismissal.




                                       7
            2.     Plaintiff Not Permitted to Bring Suit on Behalf of Others

      Plaintiff alleges Defendants’ actions violated Huggins’s and Dees’s

constitutional rights. [ECF No. 1 at 4–5]. Plaintiff may represent himself, but

lacks standing to bring suit on behalf of others. See Hummer v. Dalton, 657

F.2d 621, 625–26 (4th Cir. 1981) (a prisoner cannot act as a “knight-errant” for

others); Inmates v. Owens, 561 F.2d 560, 562–63 (4th Cir. 1977) (one pro se

inmate does not have standing to sue on behalf of another inmate); see also

Myers v. Loudon Co. Pub. Sch., 418 F.3d 395, 401 (4th Cir. 2005) (finding that

a pro se person’s right to litigate for oneself does not create a similar right to

litigate on behalf of others). Therefore, Plaintiff’s claims as to and on behalf of

Huggins and Dees are subject to summary dismissal.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by February 18, 2020, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

                                        8
cure the deficiencies identified above, the undersigned will recommend to the

district court that the claims be dismissed without leave for further

amendment.

     IT IS SO ORDERED.



January 28, 2020                         Shiva V. Hodges
Columbia, South Carolina                 United States Magistrate Judge




                                     9
